NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 25 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JOSE LUIS TAPIA-FIERRO,                         No.    18-16543

                Plaintiff-Appellant,            D.C. No. 2:17-cv-04005-JAT-ESW

 v.
                                                MEMORANDUM**
WILLIAM BARR, Attorney General*;
KIRSTJEN NIELSEN, Secretary of the
United States Department of Homeland
Security,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                   James A. Teilborg, District Judge, Presiding

                          Submitted February 19, 2019***

Before:      FERNANDEZ, SILVERMAN, and WATFORD, Circuit Judges.

      Immigration detainee Jose Luis Tapia-Fierro appeals pro se from the district



      *
            William Barr has been substituted for his predecessor, Matthew G.
Whitaker, as Attorney General under Fed. R. App. P. 43(c)(2).
      **
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
court’s judgment dismissing his action brought under Bivens v. Six Unknown

Named Agents of the Federal Bureau of Narcotics, 403 U.S. 388 (1971), alleging

constitutional claims arising from his unlawful removal in 2001. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo. Wilhelm v. Rotman, 680
F.3d 1113, 1118 (9th Cir. 2012) (dismissal under 28 U.S.C. § 1915A); Lukovsky v.

City & County of San Francisco, 535 F.3d 1044, 1047 (9th Cir. 2008) (dismissal

on the basis of the statute of limitations); Barren v. Harrington, 152 F.3d 1193,

1194 (9th Cir. 1998) (order) (dismissal under § 1915(e)(2)(B)(ii)). We affirm.

      The district court properly dismissed Tapia-Fierro’s action as time-barred

because Tapia-Fierro filed this action more than two years after his claims accrued.

See Ariz. Rev. Stat. § 12-542 (two-year statute of limitations for personal injury

claims); Van Strum v. Lawn, 940 F.2d 406, 410 (9th Cir. 1991) (forum state’s

statute of limitations for personal injury claims applies in Bivens actions); see also

W. Ctr. for Journalism v. Cederquist, 235 F.3d 1153, 1156 (9th Cir. 2000) (a

Bivens claim accrues when the plaintiff knows, or should know, of the injury

which is the basis of the action).

      AFFIRMED.




                                          2                                     18-16543